Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") dated as of the 24th day of April,
2014, (the “Start Date”), by and among EVOLUCIA INC., a Nevada corporation with
its principal office located at 7040 Professional Parkway East, Sarasota, FL
34240 (“Evolucia” or the “Company”), and THOMAS SEIFERT, with an address located
at 22384 Quail Run Drive, Parker, Colorado 80138 (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Evolucia wishes to employ Employee, and Employee wishes to be employed
by Evolucia, on the terms and conditions hereinafter set forth; and
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Employment and Duties.
 
A.  Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Employee as the Company's Interim Chief Executive Officer and
Interim Chief Financial Officer (the “Positions”) during the Term, as
hereinafter defined.  Employee shall have the duties and responsibilities
associated with the Positions.  Employee shall report to the Board of Directors
of the Company (the “Board”).  Employee shall also perform such other duties and
responsibilities as may be determined by the Board, as long as such duties and
responsibilities are reasonable and consistent with the Positions.  The Company
and Employee acknowledge and agree that this position is on an Interim basis
only and, as a result, the Executive will be required to generally maintain the
Company from an executory, financial and accounting standpoint, maintain the
Company’s filings with the SEC, review and execute material agreements as
directed by the Board and satisfy all other obligations that an interim
executive would be required to address.  However, the parties also acknowledge
that the Executive will not be required to perform duties that would not be
handled by an Interim executive including engaging in extensive capital raising
or attending road shows.   The Company and Employee acknowledge and agree that
the Board may, from time to time and at any time, assign Employee to perform
services and duties of an executive or financial nature reasonably consistent
with his duties and authority hereunder for other entities owned by, the
Company.  Employee shall (1) devote working time, attention, and energy, using
his best efforts, to perform his duties and provide his services under this
Agreement; (2) faithfully and competently serve and further the interests of the
Company in every lawful way, giving honest, diligent, loyal, and cooperative
service to the Company; (3) discharge all such duties and perform all such
services as aforesaid in a timely manner; and (4) comply with all lawful
policies which from time to time may be in effect at the Company or that the
Company adopts.


B.  The “Term” shall mean the period commencing on the Start Date and ending on
the three (3) month anniversary of the Start Date.
 
2.           Conflicts of Interest.  Employee represents, warrants and agrees
that he is not presently engaged in, nor shall he during the term of his
employment with the Company enter into, any employment, consulting or agency
relationship or agreement with any third party that is a vendor, investor or
related party to the Company. Employee further represents, warrants and agrees
that he does not presently, nor shall he, during the term of his employment with
the Company, possess any significant interest, directly or indirectly, in any
third party whose interests would be reasonably expected to conflict with those
of any of the Company.  Employee will not devote 100% of his time to the Company
and he will engage in other employment, consulting, or other business activity
provided there is no conflict with the Company.


3. Employee’s Performance.  Employee hereby accepts the employment contemplated
by this Agreement. During the Term, Employee shall perform his duties
diligently, in good faith and in a manner consistent with the best interests of
the Company, and shall devote a significant portion of his business time to the
performance of his duties under this Agreement.
 
4. Compensation and Other Benefits.  For his services during the Term, the
Company shall pay Employee a monthly salary (“Salary”) at the monthly rate of
$6,000.  All Salary payments shall be payable in such installments as the
Company regularly pays its Employee officers, but not less frequently than
monthly.
 
5. Reimbursement of Expenses.  The Company shall reimburse Employee, upon
presentation of proper expense statements and receipts, for all preapproved in
writing, authorized, ordinary and necessary out-of-pocket expenses reasonably
incurred by Employee during the Term in connection with the performance of his
services pursuant to this Agreement in accordance with the Company’s expense
reimbursement policy.
 
6. Termination of Employment.  The Company may terminate this Agreement and
Employee’s employment pursuant to this Agreement immediately for any reason
whatsoever, in which event no further compensation shall be payable to Employee
subsequent to the date of such termination except for the accrued Salary during
the Term earned prior to the date of termination.
 
 
 
1

--------------------------------------------------------------------------------

 
 
7. Trade Secrets and Proprietary Information.
 
(a) Employee recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Employee agrees that he will not at any time use
or disclose to any person any confidential information relating to the Company
or any affiliate of the Company or any client of the Company which provided
confidential information to Employee; provided, however, that nothing in this
Section 7(a) shall be construed to prohibit Employee from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company.  The term “Covered Person” shall include the Company and subsidiaries
and any other person who provides information to the Company pursuant to a
secrecy or non-disclosure agreement.
 
(b) In the event that any confidential information is required to be produced by
Employee pursuant to legal process (including judicial process or governmental
administrative subpoena), Employee shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Employee has received less
notice, in which event Employee shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Employee is not subject to penalties for failure to make such disclosure,
Employee shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Employee shall make disclosure only to the extent that disclosure is
required by the court order, and Employee will exercise reasonable efforts at
the Company’s expense, to obtain reliable assurance that confidential treatment
will be accorded the Confidential Information.
 
(c) Employee shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Employee’s possession or under
Employee’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Employee’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d) Employee further realizes that any trading in the Company’s common stock or
other securities or aiding or assisting others in trading in the Company’s
common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws.  Employee will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.
 
(e) For the purposes of this Agreement, the term “Company” shall include the
Company, its subsidiaries and affiliates.
 
8. Covenant Not To Solicit or Compete.
 
(a) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly:
 
(i) persuade or attempt to persuade any person which is or was a customer,
client or supplier of the Company to cease doing business with the Company,
or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this Section 8 to include any potential
customer or client to whom the Company submitted bids or proposals, or with whom
the Company conducted negotiations, during the term of Employee’s employment or
consulting relationship hereunder or during the twelve (12) months preceding the
termination of his employment or consulting relationship, as the case may be);
 
(ii) solicit for himself or any other person other than the Company the business
of any person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of his
employment or consulting relationship;
 
(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any person in any business in the
United States whether as an officer, director, consultant, partner, guarantor,
principal, agent, employee, advisor or in any manner, which directly competes
with the business of the Company as it is engaged in at the time of the
termination of this Agreement, provided, however, that nothing in this Section 8
shall be construed to prohibit the Employee from owning an interest of not more
than five (5%) percent of any public company engaged in such activities.
 
(b) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly become an officer, director, more than 5% stockholder,
partner, associate, employee, owner, proprietor, agent, creditor, independent
contractor, co-venturer or otherwise, or be interested in or associated with any
other corporation, firm or business engaged in the Territory (as hereinafter
defined) in the same or any similar business competitive with that of the
Company (including the Company's present and future subsidiaries and affiliates)
as such business shall exist on the day of this Agreement and during Employee's
Term.  The territory of this Agreement shall be throughout the United States
(the "Territory")
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Employee will not, during or after the Term, make any disparaging statements
concerning the Company, its business, officers, directors and employees that
could injure, impair, damage or otherwise affect the relationship between the
Company, on the one hand, and any of the Company’s employees, suppliers,
customers, clients or any other person with which the Company has or may conduct
business or otherwise have a business relationship of any kind and description;
provided, however, that this sentence shall not be construed to prohibit either
from giving factual information required to be given pursuant to legal process,
subject to the provisions of Section 8(b) of this Agreement.  The Company will
not make any disparaging statements concerning Employee.  This Section 8(b)
shall not be construed to prohibit either party from giving factual information
concerning the other party in response to inquiries that such party believes are
bona fide.
 
(d) The Employee acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 7 and 8 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(e) Nothing in this Section 8 shall be construed to prohibit Employee from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section 8.
 
9. Injunctive Relief. Employee agrees that his violation or threatened violation
of any of the provisions of Sections 7 or 8 of this Agreement shall cause
immediate and irreparable harm to the Company. In the event of any breach or
threatened breach of any of said provisions, Employee consents to the entry of
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Employee from any violation or threatened violation of such
provisions and compelling Employee to comply with such provisions. This
Section 9 shall not affect or limit, and the injunctive relief provided in this
Section 10 shall be in addition to, any other remedies available to the Company
at law or in equity or in arbitration for any such violation by Employee.
Subject to Section 8(c) of this Agreement, the provisions of Sections 7, 8 and 9
of this Agreement shall survive any termination of this Agreement and Employee’s
employment and consulting relationship pursuant to this Agreement.
 
10. Indemnification. The Company shall provide Employee with payment of legal
fees and indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law.  The Company shall provide Employee with the same
indemnification as are provided by the Company to officers and directors of its
subsidiaries and, if Employee is an officer or director of the Company, the
Company shall provide Employee with the same indemnification as the Company
provides for its officers and directors.
 
11. Representations by the Parties.
 
(a) Employee represents, warrants, covenants and agrees that he has a right to
enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.
 
(b) The Company represents, warrants and agrees that it has full power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
12. Miscellaneous.
 
(a) Intentionally left blank.
 
(b) Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 12(b), to the
parties at their respective addresses set forth at the beginning of this
Agreement or with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the person, address or telecopier number to which notice is to be
sent.  If no telecopier number is provided for Employee, notice to him shall not
be sent by telecopier.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c) This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Florida applicable to contracts executed and to be performed wholly
within such State, without regard to principles of conflicts of laws.  Each
party hereby (i) consents to the exclusive jurisdiction of the federal courts in
Florida, (ii) agrees that any process in any action commenced in such court
under this Agreement may be served upon it or him personally, either (x) by
certified or registered mail, return receipt requested, or by courier service
which obtains evidence of delivery, with the same full force and effect as if
personally served upon such party in Florida, or (y) by any other method of
service permitted by law, and (iii) waives any claim that the jurisdiction of
any such court is not a convenient forum for any such action and any defense of
lack of in personam jurisdiction with respect thereof.
 
(d)  If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 8 of
this Agreement, so that it complies with applicable law.
 
(e) This Agreement constitutes the entire agreement of the Company and Employee
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement may
not be modified or amended, nor may any right be waived, except by a writing
which expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
(f) No party shall have the right to assign or transfer any of its or his rights
hereunder except that the Company’s rights and obligations may be assigned in
connection with a merger of consolidation of the Company or a sale by the
Company of all or substantially all of its business and assets.
 
(g) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.
 
(h) The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.
 
(i) This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 
13. Final Agreement. This agreement supersedes all employment agreements between
the Company and the Employee. In settlement of any obligations under prior
agreements, the Employee acknowledges payment of all amounts due under the prior
arrangement.
 


 
[Signatures on following page]
 


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  EVOLUCIA INC.          
 
By:
/s/ Jacqueline O'Sullivan       Name: Jacqueline O'Sullivan       Title:
Authorized Person          

 

  EMPLOYEE:          
 
By:
/s/ Thomas Seifert       Thomas Seifert                  





 
 


5
 
 